          Case 1:20-cv-00427-BLW Document 62 Filed 05/19/21 Page 1 of 3




C r a ig H. Dur ham
F ER GU S O N DU R HA M , PLLC
2 2 3 N. 6 t h S t r e et , Suit e 325
Bo ise , I daho 83702
T: (2 0 8 ) 724-2617
F : (2 0 8 ) 906-8663
chd@fe r g uso ndur h am.co m

                     IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF IDAHO


 GERALD ANGELO BARCELLA,

                                                Case No. 1:20-CV-427-BLW
                       Plaintiff,


     v.                                         MOTION FOR LEAVE TO
                                                FILE FIRST AMENDED
 CORIZON MEDICAL, et al.,
                                                COMPLAINT

                       Defendants.




       Plaintiff Gerald Barcella, through his pro bono counsel, moves the Court to allow

the filing of his First Amended Complaint, lodged as an attachment to this Motion as a

redline version and as a “clean” version.

       This Motion is supported by Rule 15 of the Federal Rules of Civil Procedure, the

Memorandum in Support, and the files and record in this case.




                                            1
 Case 1:20-cv-00427-BLW Document 62 Filed 05/19/21 Page 2 of 3




Submitted on this 19th day of May 2021.


                                          /s/Craig H. Durham
                                          Attorney for Defendant




                                   2
         Case 1:20-cv-00427-BLW Document 62 Filed 05/19/21 Page 3 of 3




                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 19th day of May 2021, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of

Electronic Filing:


       Dylan Eaton
       deaton@parsonsbehle.com
       Andrew Alder
       aalder@parsonsbehle.com
       Attorneys for Corizon Defendants


       Robert Berry
       robert.berry@ag.idaho.gov
       Attorney for IDOC Defendants


                                   /s/Craig H. Durham




                                            3
